Henley, C. J.
This was an aetion upon an account for merchandise furnished by appellee to appellant. There were two paragraphs of the complaint A demurrer was overruled to each paragraph of complaint The answer was a general denial. It was agreed that all evidence supporting any matter of defense might be introduced under the general denial. The trial resulted in a verdict and judgment in favor of appellee.
It is assigned as error in this court: (1) The overruling of the demurrer to the first paragraph of amended complaint; (2) overruling the demurrer to the second amended paragraph of complaint; (3) overruling appellant’s motion for judgment; (4) overruling the motion for a new trial.
The first specification of the assignment of errors need not be considered for the reason that counsel for appellant *514admit that the first paragraph of the amended complaint is sufficient.
The second specification is of no avail for the reason that the finding and judgment of the court affirmatively show that it is based on the first paragraph of complaint. The ruling upon the demurrer to the second paragraph of complaint was therefore harmless. Town of Rochester v. Bowers, 23 Ind. App. 291; Elliott’s App. Proc. §666; Ryan v. Hurley, 119 Ind. 115; Lowry v. Downey, 150 Ind. 364; Miller v. Bottenberg, 144 Ind. 312.
If any question is raised by the third specification, it is waived by a failure to discuss it.
Under the fourth specification the sufficiency of the evidence to sustain the finding and the admissibility of certain evidence is discussed. It is sufficient to say that there was some evidence sustaining the verdict, and that the admission of the evidence complained of was at all events harmless, because the same facts which it tended to establish were proved by uncontradicted evidence to which there was and could have been no valid objection. Naugle v. State, ex rel., 101 Ind. 284.
We find no reversible error. Judgment affirmed.